Cardona, P. J.
Appeal from an order of the Family Court of Schenectady County (Feldstein, J.), entered April 13, 1993, which, inter alia, in a proceeding pursuant to Family Court Act article 4, granted respondent’s application to hold petitioner in violation of a prior support order.
On July 13, 1993, we granted petitioner’s application for a stay pending this appeal provided that he continue to pay his weekly child support obligation of $89 per week plus an additional $50 per week toward arrears fixed by Family Court in the amount of $228.
Initially, we note that while petitioner devoted some of his oral argument to the issue of the counsel fees awarded, that *764issue is not properly before us since petitioner failed to raise it in Family Court (see, Matter of Di Lucia v Town Bd., 160 AD2d 1152, 1154, lv denied 76 NY2d 706) and pursue it in his brief (see, First Natl. Bank v Mountain Food Enters., 159 AD2d 900, 901).
At the argument of this appeal it was conceded that petitioner had paid the arrears in full. Because petitioner’s suspended sentence under the order appealed from has terminated (cf., Matter of Kwasney v Kwasney, 71 AD2d 712, appeal dismissed 48 NY2d 655), the matter is moot. Furthermore, this case does not satisfy any of the criteria for an exception to the mootness doctrine set forth in Matter of Hearst Corp. v Clyne (50 NY2d 707, 714-715).
Mikoll, Crew III, White and Casey, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.